Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 18, 2018

The Court of Appeals hereby passes the following order:

A18A1386. CLAFFEY v. CLAFFEY et al.

      On January 30, 2018, we granted defendant Janet Claffey’s application for
interlocutory review of the trial court’s order denying her motion for summary
judgment in this contempt action. The appeal was duly docketed on March 9, 2018.


      Having reviewed the briefs, the record, and the applicable law, we DISMISS
this appeal as improvidently granted.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/18/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.